              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 1 of 11



     LAWRENCE P. RAMIREZ (State Bar No. 141550)
1    LINDA KENY (State Bar No. 187013)
     THE LITIGATION LAW GROUP
2    111 NORTH MARKET STREET, SUITE 300
     SAN JOSE, CA 95113
3    PHONE (408) 971-1119 FAX (408) 971-1129
     lpramirez@thellg.com
4    lindakeny@thellg.com
5    Attorneys for Defendant Mantena LLC
6                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
7
                                   SAN JOSE DIVISION
8

9    SCOTT JOHNSON, an individual,                     Case No.: 5:19-CV-06468-NC

10                      Plaintiff,               DEFENDANT MANTENA LLC’S NOTICE
      vs.                                        OF MOTION AND MOTION TO DISMISS
11                                               PLAINTIFF’S FIRST AMENDED
     MANTENA LLC, a California limited liability COMPLAINT PURSUANT TO FRCP
12   company, ALIREZA PARHIZKARI, and Does 12(b)(1)
     1-10
13                                               [Filed concurrently with Request for Judicial
            Defendants                           Notice and Supporting Exhibits]
14
                                                       Hearing Date: July 30, 2020
15                                                     Time: 9:00 a.m.
                                                       Courtroom: 5, 4th Floor
16                                                     Judge Davila
                                                       Trial Date: Not Set
17
                                                       Complaint Filed: October 9, 2019
18

19
     TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
20
            NOTICE IS HEREBY GIVEN that on July 30, 2020 at 9:00 a.m., or as soon thereafter as
21
     the motion may be heard by the Honorable Edward J. Davila in Courtroom 4 of the U.S. District
22
     Court for the Northern District of California, San Jose Division, Defendant MANTENA LLC,
23
     (hereinafter “Defendant” or “Mantena”) moves to dismiss Plaintiff Scott Johnson’s (“Plaintiff”)
24
     First Amended Complaint (“FAC”) for lack of subject-matter jurisdiction, pursuant to
25

                                                      -1-
                     Mantena’s Notice of Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 2 of 11




     Federal Rule of Civil Procedure 12(b)(1).
1
            This motion is based upon the accompanying Memorandum of Points and Authorities, the
2

3    concurrently filed Request for Judicial Notice and supporting exhibits, the pleadings on file

4    herein, and oral argument regarding this motion, if any.

5

6    Dated: June 11, 2020                              THE LITIGATION LAW GROUP
7
                                                         s/s Linda Keny
8
                                                        Lawrence Ramirez
9
                                                        Linda Keny
                                                        ATTORNEYS FOR DEFENDANT
10                                                      MANTENA LLC

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                       -2-
                      Mantena’s Notice of Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 3 of 11




                                          MOTION TO DISMISS
1
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT:
2

3                             FACTUAL AND PROCEDURAL HISTORY:

4           Plaintiff filed his original complaint on October 9, 2019 alleging that he is a level C-5

5    quadriplegic who visited the Jackson Family Dental Clinic (“Dental Clinic”) in January, March

6    and April of 2019 “with the intention to avail himself of its services and motivated in part to
7    determine if the defendants comply with the disability access laws” (Dkt. 1,¶10), and further
8
     alleging that on those dates, Defendants failed to provide accessible parking, hardware or paths
9
     of travel. The Dental Clinic is operated by Defendant Alireza Parhizkari (“Parhizkari”) and
10
     located on property owned by Defendant Mantena LLC (“Mantena”).
11
            On November 6, 2019, Defendant Mantena LLC (owner of the subject property) filed a
12
     motion to dismiss Plaintiff’s Complaint based on Plaintiff’s lack of standing and consequent lack
13
     of the court’s subject matter jurisdiction (Dkt. 10). The Court agreed with Defendant Mantena
14

15
     and granted its motion to dismiss on March 31st, 2020 based on Plaintiff’s lack of standing under

16   Article III. The Court stated that Plaintiff had failed to establish either an injury-in-fact coupled

17   with an intent to return, and/or that he was deterred from returning to the premises (Dkt. 25).

18   Specifically, the Court found that Plaintiff’s lack of proximity to the dental office, lack of specific

19   ties to the Bay Area and lack of showing a plausible intent to return to the Dental Clinic all
20
     weighed in favor of dismissing Plaintiff’s Complaint.
21
            Plaintiff filed a First Amended Complaint on May 28th, 2020 (Dkt. 27) attempting to
22
     creatively plead around the issues raised by the Court in its Order. However, as explained below,
23
     Plaintiff’s new allegations are purely formulaic in nature and do not present a logical or even
24
     credible basis for establishing standing under Article III. Indeed, the facts in this case make it
25

                                                       -1-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 4 of 11




     impossible for Plaintiff to cure the deficiencies identified by the Court and thus, any further
1
     amendments should be denied as they would be futile. Furthermore, in the event the ADA claim
2

3    is dismissed, the Court should decline to exercise supplemental jurisdiction over Plaintiff’s state

4    Unruh Act claim.

5                                         LEGAL ARGUMENT:

6                                               I. STANDING
7           To establish Article III standing, an ADA plaintiff must show that he or she has suffered
8
     an injury-in-fact, that the injury is traceable to Defendant’s actions, and that the injury can be
9
     resolved by a favorable decision. Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th
10
     Cir. 2011) (en banc). Because an injunction is the only relief available to a private ADA plaintiff,
11
     "he must demonstrate a 'real and immediate threat of repeated injury' in the future." Id. A plaintiff
12
     can show a likelihood of future injury by either establishing that (1) he or she intends to return
13
     to the noncompliant accommodation or (2) that the complained of barriers deter him or her from
14
     returning to that accommodation. Chapman, 631 F.3d at 950.
15

16          Attacks on jurisdiction pursuant to Rule 12(b)(1) can be either facial, confining the

17   inquiry to the allegations in the complaint, or factually permitting the court to look beyond the

18   complaint. Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n. 2 (9th Cir. 2003).

19   Defendant Mantena, in the instant motion, presents both a facial and factual attack on Plaintiff’s
20
     allegations regarding his intent to return to Defendant’s property and his allegation that he is
21
     deterred from returning to the property due to the alleged barriers.
22
        A. Plaintiff Has Not Established An Intent to Return to Defendant’s Property:
23
            A four-part test has been applied by district courts to determine whether a plaintiff can
24
     meet the test of standing to bring an ADA claim: 1) proximity to the defendant’s property; 2)
25

                                                       -2-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 5 of 11




     past patronage; 3) definitiveness of plaintiff’s plan to return; and 4) frequency of nearby
1
     travel. Harris v. Stonecrest Care Auto Center, LLC, 472 F.Supp.2d 1208, 1213 (S.D.Cal. 2007).
2

3           1. Proximity to the Defendant’s Property:

4           The proximity of the subject business to the plaintiff's residence/place of business acts as

5    an indicator of the sincerity of plaintiff's intent to return to the business. See Johnson v. Overlook

6    At Blue Ravine, LLC, 2012 U.S. Dist. LEXIS 102056. In Molski v. Mandarin Touch Restaurant,

7    385 F. Supp. 2d 1042 (D. Cal. 2005), the court stated (emphasis added):
8

9
            “As the distance between the plaintiff's residence and the public accommodation
            increases, the likelihood of future harm decreases. When the distance between
10          the two is significant, especially if it is in excess of 100 miles, courts have
            consistently held that it weighs against finding a reasonable likelihood of
11          future harm. E.g., Molski v. Levon Inv., No. C03-8437-SVW (C.D. Cal. filed
            August 24, 2005) (finding that "considerable distance" of 30 miles between
12          Molski's residence and gas station weighed against Molski establishing a
            likelihood of future harm); DeLil v. El Torito Rest., 1997 U.S. Dist. LEXIS 22788,
13          No. C93-3900, 1997 WL 714866, at 3 (N.D. Cal. 1997)(holding that a plaintiff
            failed to establish likelihood of future harm in part because she lived over 100
14
            miles from restaurant).
15
            In Johnson v. DTBA, LLC, 424 F. Supp. 3d 657, 2019 U.S. Dist. LEXIS 204524, 2019
16
     WL 6311408, involving this very same plaintiff, the Court concluded that the alleged
17
     noncompliant bar was more than 130 miles from Plaintiff's home and held that “[T]his is over a
18
     two-hour drive (in good traffic). Id. Given the distance and lengthy drive, this factor weighs in
19
     Defendant's favor. Id.
20
            Plaintiff is an attorney who resides at 5124 Covanda Avenue, Carmichael CA 95608 and
21

22   works at 5150 Fair Oaks Blvd, Ste 101, Carmichael, CA 95608 Carmichael, California (please

23   see concurrently filed Request for Judicial Notice (“RJN”) Nos. 1 and 2 respectively). As noted

24   in Court’s own order relating to the Motion to Dismiss Plaintiff’s original complaint (Dkt.#25),

25

                                                       -3-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 6 of 11




     and as confirmed by Google Maps (see RJN No. 3), both Plaintiff’s office and his residence are
1
     located over 125 miles from the Dental Office and over a 2 hour drive in normal traffic.
2

3           It has been held that a distance of more than 100 miles renders it unlikely that a plaintiff

4    will return to the property and thereby suffer future harm. Jones v. Sears, Robuck & Co., No. 05-

5    0535, 2006 WL 2437905, at *3 (E.D.Cal. , Nov. 29, 2006); Delil v. El Torito Restaurants, Inc.,

6    No. 94-3900, 1997 WL 714866, at *4 (N.D. Cal. June 24, 1997). This is precisely the case here.
7           2. Past Patronage:
8
            Plaintiff has alleged in his FAC that he made 4 visits to the Dental Clinic in January,
9
     March and April of 2019 with the desire to avail himself of its services as well as to determine
10
     whether it was in compliance with disability laws (Dkt. #27, ¶9). However, there is no
11
     confirmation of these visits, either via a verified complaint, or through an allegation that
12
     appointments were made by him with the Dental Clinic. Indeed, Defendant Parhizkari (head of
13
     the Dental Clinic) has confirmed, in a declaration signed under penalty of perjury, that the Dental
14

15
     Clinic does not accept walk in appointments, Plaintiff has never been a patient of the Dental

16   Clinic, nor had made any appointments in January, March or April of 2019 (see Dkt. 31-3). On

17   a factual and facial basis, Plaintiff never attempted to avail himself of the Dental Clinic’s services

18   and thus, this factor falls in Defendant’s favor.

19          3. Definitiveness of Plans to Return:
20
            In Johnson v. Overlook At Blue Ravine, LLC, 2012 U.S. Dist. LEXIS 102056, 2012 WL
21
     2993890, the Court held that a "some-day intention" to return to the accommodation is not
22
     sufficient where the Complaint lacks "any description of concrete plans, or indeed even any
23
     specification of when [he will avail himself to the Bar]." Blue Ravine, 2012 U.S. Dist. LEXIS
24
     102056, 2012 WL 2993890, at *3. Similarly, in Johnson v. DTBA, LLC, 424 F. Supp. 3d 657,
25

                                                       -4-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 7 of 11




     2019 U.S. Dist. LEXIS 204524, 2019 WL 6311408, the Court held that Plaintiff had no
1
     specific plans to return to the Bar and only had a general plan to return to the Bar to "avail himself
2

3    of its goods or services and to determine compliance with the disability access laws.". See also

4    Lujan v. Defs. Of Wildlife, 504 U.S. 555, 564, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)) (holding

5    that past visits to project areas did not prove imminent injury).

6           Plaintiff has not made any concrete plans to return to the Dental Clinic nor has he made
7    any future appointments with the Dental Clinic (see Parhizkari Declaration, Dkt. #27). Indeed,
8
     as in Johnson v. DTBA, LLC, supra, he simply alleges that he “intends to make an appointment
9
     at the Dental Clinic immediately following an inspection of the Dental Clinic’s premises for
10
     accessibility by way of General Order 56” and “also intends to return to the Dental Clinic to
11
     determine compliance with the disability access laws” (Dkt. 27, ¶s 24 and 25).
12
            4. Frequency of Nearby Travel:
13
            Additionally, Plaintiff alleges that his visits to the Bay Area are for unspecified court
14
     cases, mediations and filings, which presumably are related to the voluminous amount of ADA
15

16   lawsuits he has and continues to file against businesses – which is not and should not be

17   considered a valid intent to return nor considered acceptable ties to the area.

18          Plaintiff’s allegations that he will make trips to the Bay Area, and specifically to the Dental

19   Clinic, in the future, are further greatly undermined by the fact that he was indicted on 3 counts
20
     of Making and Subscribing a False Tax Return under 26 USC § 7206(1) on May 23, 2019 in the
21
     US District Court for the Eastern District located in Sacramento, California (see RJN #4). That
22
     case is currently pending and scheduled for trial and will most likely require Plaintiff to spend a
23
     majority of his time in the Eastern District and away from the Bay Area. It is stretching the bounds
24

25

                                                       -5-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
                Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 8 of 11




     of incredulity to accept that Plaintiff will visit the Bay Area during this time to go to this particular
1
     Dental Clinic.
2

3             Moreover, courts have found a plaintiff's allegations of an intent to return implausible

4    where plaintiff has filed an extraordinary number of ADA actions. In Harris v. Stonecrest Care

5    Auto Center, LLC, 472 F.Supp.2d 1208, 1213 (S.D.Cal. 2007), the court stated that the plaintiff

6    had sued so many different establishments that it was impossible to believe he routinely revisited
7    the same establishments (see also Wilson v. Costco Wholesale Corp., 426 F.Supp.2d 1115, 1123
8
     (S.D.Cal. 2006, expressing concerns that plaintiff's declaration of intent to return to each of the
9
     80 establishments he had sued was implausible; Molski v. Mandarin Touch Restaurant, 385
10
     F.Supp.2d 1042, 1046 (C.D.Cal. 2005) (Mandarin Touch II) (finding that the plaintiff's extensive
11
     litigation history undercut his credibility and belied an intent to return sufficient to establish
12
     standing).
13
              Plaintiff is a serial ADA litigant 1 with a total of 1094 ADA cases filed in the Northern
14
     District and 2,715 ADA cases filed in the Eastern District (see Defendant Parhizkari’s RJN filed
15

16   as Dkt 31-2 in this action). The sheer number of lawsuits filed by Plaintiff in such a short time

17   frame seriously calls into question the credibility of his allegations that he intends to return to

18   each of these businesses and whether his actions are legitimately directing at obtaining

19   compliance with the ADA.
20
         B. Deterrence:
21
              A plaintiff must sufficiently allege that he is deterred from patronizing a
22

23

24
     1
      Defendant is considering filing a Motion to Declare a Vexatious Litigant and requesting sanctions due to the pattern
25   of abusive ADA litigation by Plaintiff.

                                                          -6-
                              Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
              Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 9 of 11




     public accommodation due to a defendant's failure to comply with the ADA. Pickern v. Holiday
1
     Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002). But a plaintiff's claimed
2

3    deterrence cannot be merely "conjectural or hypothetical." Vogel v. Salazar, 2014 U.S. Dist.

4    LEXIS 151379, 2014 WL 5427531, at *2 (C.D. Cal. Oct. 24, 2014). In Vogel, the plaintiff merely

5    stated that due to "physical and intangible barriers, he was "deterred" and "continue[d] to be

6    deterred from visiting" the defendant's public accommodation. Id. at *2. The court stated that the
7    plaintiff "failed to assert or point to any colorable facts to prove that his assertion of deterrence is
8
     not merely hypothetical" because the plaintiff did not provide any evidence that he would return
9
     to the public accommodation if it were ADA compliant. Id. Similarly, Plaintiff’s conclusory
10
     allegations of deterrence (i.e. “[P]laintiff is currently deterred from doing so because of his
11
     knowledge of the existing barriers”; Dkt 27, ¶24) are not sufficient to establish an intent to return
12
     when he lives over 130 miles away from the dental office and there is no viable reason or evidence
13
     as to why he would pick that dental office over the ones close to his residence.
14
     In Whitaker v. PQ Americana, Inc., 2020 U.S. Dist. LEXIS 71958, the court held:
15

16           “The Court's conclusion is buttressed by the fact that Plaintiff has filed hundreds
             of disability discrimination lawsuits and, consistent with the Court's "judicial
17           experience and common sense," could not possibly return to each of the places he
             has sued… Nor is he likely to, given that he can collect $4,000 (plus attorneys'
18           fees) for each new non-compliant location he visits, but gets nothing if he returns
             to a location that has been made compliant. The Ninth Circuit has stated that courts
19           "must be particularly cautious" when considering "plaintiff's past ADA
             litigation," D'Lil, supra, 538 F.3d at 1040, but has not held that such evidence is
20
             irrelevant… See, e.g., Norkunas v. Wynn Las Vegas, LLC, 343 F. App'x 269, 270
21
             (9th Cir. 2009) (affirming district court's dismissal where "Plaintiffs may have
             overcome a factual attack on standing based upon their prior litigation history
22           through an affidavit or declaration specifying a definite intent to return, [but] here
             Plaintiffs submitted no evidence beyond their complaint to the district
23           court."); Vogel v. Sym Properties, LLC, No. CV 15-09855-AB (ASX), 2017 U.S.
             Dist. LEXIS 214360, 2017 WL 4586348, at *6 (C.D. Cal. Aug. 4,
24           2017) ("Plaintiff's litigation history, coupled with a contradictory factual record,

25

                                                       -7-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
             Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 10 of 11




            raises serious credibility questions and calls into question Plaintiff's stated purpose
1           for visiting the Shopping Center.")
2
            The same is true here. Plaintiff's conclusory allegation of deterrence, especially when
3
     viewed in light of his extensive filings, is insufficient to support standing.
4
                                  II. SUPPLEMENTAL JURISDICTION:
5
            Deciding whether to decline or retain supplemental jurisdiction over state law claims is
6
     in the discretion of the district court. The party asserting federal jurisdiction bears the burden of
7
     showing that jurisdiction exists. California ex rel. Younger v. Andrus, 608 F.2d 1247, 1249 (9th
8

9
     Cir. 1979).

10          Precedent in this circuit strongly disfavors exercising supplemental jurisdiction.

11   Heatherly v. Malika, 2013 U.S. Dist. LEXIS 152414, 2013 WL 5754106. "The Supreme Court

12   has stated, and we have often repeated, that 'in the usual case in which all federal-law claims are

13   eliminated before trial, the balance of factors . . . will point toward declining to
14
     exercise jurisdiction over the remaining state law claims.'" Acri v. Varian Associates, Inc., 114
15
     F.3d 999, 1001 supplemented, 121 F.3d 714 (9th Cir. 1997) (quoting Carnegie-Mellon Univ. v.
16
     Cohill, 484 U.S. 343, 350 n. 7, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988)).
17
            Judicial economy also counsels against the court's exercise of supplemental jurisdiction.
18
     When the case is at an early stage as it is here since the parties have just appeared, no case
19
     management conference or discovery has been conducted, courts have declined supplemental
20
     jurisdiction. See, e.g. Kerner v. Mendez, No. 08-C-4528-EDL, 2009 U.S. Dist. LEXIS 69141,
21

22   2009 WL 2424298 at *1 (N.D. Cal. Aug. 6, 2009)

23          Accordingly, in the event that this court dismisses the ADA claim, it should also exercise

24   its discretion to decline jurisdiction over the state Unruh Act claim.

25

                                                       -8-
                           Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
             Case 5:19-cv-06468-EJD Document 32 Filed 06/11/20 Page 11 of 11




                                         III. LEAVE TO AMEND:
1
            A court may deny leave to amend where further amendment would be futile. See, e.g.,
2

3    Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (reiterating that a district

4    court may deny leave to amend for, among other reasons “repeated failure to cure deficiencies by

5    amendments previously allowed . . . [and] futility of amendment”).

6           The court has provided Plaintiff with the opportunity to amend his complaint once before;
7    and Plaintiff has still provided only conclusory allegations in his FAC. Permitting further
8
     amendments would be futile as the facts, even creatively pleaded, do not support a valid ADA
9
     claim. Accordingly, the court should not permit Plaintiff any further leave to amend.
10

11
                                             VI.     CONCLUSION:

12
            For all of the reasons set forth above, Mantena respectfully requests the Court to dismiss

13
     Plaintiff’s First Amended Complaint, decline to exercise supplemental jurisdiction over

14
     Plaintiff’s state claim and decline leave to amend.

15
     Dated: June 11, 2020                              THE LITIGATION LAW GROUP
16

17                                                      s/s Linda Keny
                                                       Lawrence Ramirez
18
                                                       Linda Keny
                                                       ATTORNEYS FOR DEFENDANT
19
                                                       MANTENA LLC
20

21

22

23

24

25

                                                      -9-
                          Mantena’s Motion to Dismiss FAC – Case # 5:19-CV-06468-NC
